COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Glenn Blair V. Angela McClinton

Appellate case number:    01-11-00701-CV

Trial court case number: 11DCV187301

Trial court:               of Fort Bend County

Date motion filed:        September 16, 2013, amended October 1, 2013

Party filing motion:      appellant, Glenn Blair

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: November 21, 2013